             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

JAMIE M. MCCLENAN,                     )
                                       )
                 Plaintiff,            )
                                       )
v.                                     )         Case No. CIV-17-438-KEW
                                       )
COMMISSIONER OF THE SOCIAL             )
SECURITY ADMINISTRATION,               )
                                       )
                 Defendant.            )

                             OPINION AND ORDER


     Plaintiff Jamie M. McClenan (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Claimant’s application

for disability benefits under the Social Security Act.                   Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined   that     Claimant   was   not   disabled.       For   the    reasons

discussed    below,    it   is   the   finding   of   this   Court   that     the

Commissioner’s decision should be and is REVERSED and the case is

REMANDED for further proceedings consistent with this Opinion and

Order.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”
42 U.S.C. § 423(d)(1)(A).                A claimant is disabled under the Social

Security       Act   “only    if    his     physical   or   mental    impairment   or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work       which   exists    in    the    national   economy.   .    .”   42   U.S.C.

§423(d)(2)(A).        Social Security regulations implement a five-step

sequential process to evaluate a disability claim.                    See, 20 C.F.R.

§§ 404.1520, 416.920.1

       Judicial review of the Commissioner’s determination is limited

in scope by 42 U.S.C. § 405(g).               This Court’s review is limited to

two inquiries:          first, whether the decision was supported by

       1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.        If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work does
not preclude alternative work. See generally, Williams v. Bowen, 844
F.2d 748, 750-51 (10th Cir. 1988).

                                              2
substantial   evidence;    and,   second,    whether   the   correct   legal

standards were applied.       Hawkins v. Chater, 113 F.3d 1162, 1164

(10th Cir. 1997)(citation omitted). The term “substantial evidence”

has been interpreted by the United States Supreme Court to require

“more than a mere scintilla.        It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Richardson    v.   Perales,   402     U.S.   389,   401   (1971)   (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).             The

court may not re-weigh the evidence nor substitute its discretion

for that of the agency.       Casias v. Secretary of Health & Human

Servs., 933 F.2d 799, 800 (10th Cir. 1991). Nevertheless, the court

must review the record as a whole, and the “substantiality of the

evidence must take into account whatever in the record fairly

detracts from its weight.” Universal Camera Corp. v. NLRB, 340 U.S.

474, 488 (1951); see also, Casias, 933 F.2d at 800-01.

                          Claimant’s Background

     Claimant was 61 years old at the time of the ALJ’s latest

decision.    Claimant completed her high school education.         Claimant

has worked in the past as a legal secretary.           Claimant alleges an

inability to work beginning August 31, 2008 due to limitations

resulting from pain in her neck, shoulders, arms, hands, back,

legs, and feet, numbness and tingling in her fingers, PTSD,



                                      3
depression, anxiety, panic attacks, IBS, Crohn’s disease, and type

II diabetes.

                          Procedural History

     On July 4, 2011, Claimant protectively filed for disability

insurance benefits under Title II (42 U.S.C. § 401, et seq.) of the

Social Security Act.    Claimant’s application was denied initially

and upon reconsideration.      On June 4, 2013, Administrative Law

Judge (“ALJ”) Doug Gabbard, II conducted an administrative hearing

in McAlester, Oklahoma.    On September 23, 2013, the ALJ entered an

unfavorable decision.     The Appeals Council denied review on March

26, 2015.     However, the decision was reversed by this Court on

November 23, 2015.

     On remand, the ALJ conducted a second hearing on June 2, 2016

in McAlester, Oklahoma.       On August 12, 2016, the ALJ entered

another unfavorable decision. The Appeals Council denied review on

October 30, 2017.    As a result, the decision of the ALJ represents

the Commissioner’s final decision for purposes of further appeal.

20 C.F.R. §§ 404.981, 416.1481.

               Decision of the Administrative Law Judge

     The ALJ made his decision at step four of the sequential

evaluation.    He determined that while Claimant suffered from severe

impairments, she did not meet a listing and retained the residual


                                   4
functional capacity (“RFC”) to perform her past relevant work.

                         Errors Alleged for Review

        Claimant asserts the ALJ committed error in (1) failing to

evaluate Claimant’s frequent need to seek treatment on her ability

to maintain the RFC on a regular and continuing basis; and (2)

reaching an RFC that did not adequately address Claimant’s handling

and fingering limitations.

        Evaluation of Claimant’s Continuing Need for Treatment

        In his decision, the ALJ found Claimant suffered from the

severe impairments of cervical spine and lumbar spine degenerative

disc     disease,     status    post    right    shoulder     arthroscopy,    and

uncontrolled type II diabetes mellitus without complications. (Tr.

1059).    The ALJ determined Claimant could perform less than a full

range    of   light   work.      In    so   doing,   he   found   Claimant   could

lift/carry 20 pounds occasionally and ten pounds frequently; could

stand/walk for about six hours in an eight hour workday and sit for

about six hours in an eight hour workday.             She could do no overhead

reaching bilaterally.          (Tr. 1067).

        After consultation with a vocational expert, the ALJ determined

Claimant retained the RFC to perform her past relevant work as a

legal secretary.       (Tr. 1076).      As a result, the ALJ concluded that

Claimant was not under a disability for any time from August 31,


                                            5
2008, the alleged onset date, through June 30, 2014, the date last

insured.   (Tr. 1077).

     Claimant contends the ALJ failed to take into consideration her

long history of frequent treatment and the effect of the resulting

absences   from   work   would   have   upon   her    ability   to   maintain

employment.   Claimant’s record of treatment is extensive.            Between

April of 2008 through December of 2013, Claimant frequently and

relatively consistently sought treatment for her various medical

conditions between three and five times per month.2 The ALJ did not

address the impact of this continuous requirement for treatment upon

Claimant’s ability to maintain employment.

     “[R]esidual functional capacity consists of those activities

that a claimant can still perform on a regular and continuing basis

despite his or her physical limitations.”            White v. Barnhart, 287

F.3d 903, 906 n. 2 (10th Cir. 2001)(emphasis added by this Court).

A residual functional capacity assessment “must include a narrative

discussion describing how the evidence supports each conclusion,

citing specific medical facts ... and nonmedical evidence.” Soc.

Sec. R. 96–8p.    The ALJ must also discuss the individual's ability

to perform sustained work activities in an ordinary work setting on



     2
         For the sake of brevity, the Court refers to the extensive
recitation of Claimant’s treatment history set forth in considerable
detail in Claimant’s Opening Brief at pp. 12-13.

                                    6
a “regular and continuing basis” and describe the maximum amount of

work related activity the individual can perform based on evidence

contained in the case record. Id.            The ALJ must “explain how any

material inconsistencies or ambiguities in the evidence in the case

record were considered and resolved.”            Id.   However, there is “no

requirement in the regulations for a direct correspondence between

an RFC finding and a specific medical opinion on the functional

capacity in question.”        Chapo v. Astrue, 682 F.3d 1285, 1288 (10th

Cir. 2012).

     In    this   instance,    the    potential    impact   of   the    required

absences from work is apparent.             Claimant’s attorney inquired of

the vocational expert as to the effect upon the ability to work

“three to four absences a month on a consistent basis due to

medical    appointments       and    symptomology.       Does    that    affect

employability     or   substantial     gainful    activity?”      The    expert

responded, “One would not be able to maintain employment.”                 (Tr.

101-02).

     Defendant contends Claimant must demonstrate that the absences

would be for the entire workday or that the appointments could not

be attended over the lunch hour.             This reasoning flies directly

contrary to the definition under the regulations for sustained work

activity done on a “regular and continuous basis”, which is defined



                                        7
as “8 hours a day, for 5 days a week, or an equivalent work

schedule.”     Soc. Sec. R. 96-8p.          Missing any time out of the

workday would disrupt work done on a “regular and continuous

basis.”   On remand, the ALJ shall specifically address the effect

of attending the regular and consistent appointments upon her

ability   to   engage   in   basic   work   activity     on    a    “regular    and

continuous basis.”

     Claimant    also   contends     the    ALJ    did   not       give   adequate

consideration to her forty year work history. The ALJ did consider

Claimant’s work history in the decision. (Tr. 1068, 1076). He was

not obligated to give it undue weight in considering Claimant’s

disability.

                  Handling and Fingering Limitations

     Claimant asserts that the ALJ should have found further

limitations in her ability to engage in fine manipulation of her

hands.    The record indicates Claimant suffered from tenderness,

decreased sensation, weakness, and decreased grip strength in her

fingers and hands and reduced range of motion in her wrists.                   (Tr.

311-13, 415, 621-23, 662-64, 862).                The ALJ relied upon the

opinions of the reviewing consultants who found no manipulative

limitations.     (Tr. 309, 744, 1075).        Additionally, Claimant was

examined by a consultative physician and she was found to be able


                                      8
to perform both gross and fine tactile manipulation.            (Tr. 779,

784-85).   The legal secretary position requires frequent handling

and fingering. DOT #201.362-010. The ALJ is entitled to rely upon

well-supported opinion evidence.         However, since the case is being

remanded on other grounds, the ALJ should make every effort to

resolve the conflict in the evidence, particularly since dexterity

is important to Claimant’s past relevant work.

                                 Conclusion

     The   decision   of   the    Commissioner    is   not   supported   by

substantial evidence and the correct legal standards were not

applied. Therefore, this Court finds, in accordance with the fourth

sentence of 42 U.S.C. § 405(g), the ruling of the Commissioner of

Social Security Administration should be and is REVERSED and the

case is REMANDED for further proceedings consistent with this

Opinion and Order.

     IT IS SO ORDERED this 20th day of March, 2019.



                                   ______________________________
                                   KIMBERLY E. WEST
                                   UNITED STATES MAGISTRATE JUDGE




                                     9
